Citation Nr: 1645339	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

				
THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for service connection of an acquired psychiatric disorder, including post-traumatic stress disorder ("PTSD"). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on personal military trauma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from October 1967 through September 1969 with the United States Navy. 

This appeal comes to the Board of Veterans' Appeals ("Board") from July 1993, July 1995, and March 2014 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes the Veteran produced additional psychological treatment records after the file was transferred to the Board and therefore these records have not been initially considered by the RO.  However, the file includes a written statement from the Veteran dated in December 2014, waiving RO consideration of any additional evidence submitted.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

Lastly, the Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  




FINDINGS OF FACT

1.  In a final January 1999 decision, the Board denied service connection for PTSD.  The Veteran was notified of the January 1999 Board decision and of his appellate rights, but he did not appeal that determination.

2.  The evidence received since the January 1999 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection of PTSD.  

3.  There is credible supporting evidence of the Veteran's (including in-service behavior changes), confirming that the Veteran's alleged in-service physical assaults occurred. 

4.  The most probative evidence of record establishes that the Veteran has a current diagnosis of PTSD due to in-service physical assaults, in accordance within the applicable VA regulation


CONCLUSIONS OF LAW

1.  The January 1999 Board decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2015).  

2.  The evidence received subsequent to the January 1999 Board decision is new and material, and the issue of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in his favor, the Veteran has PTSD, which was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(5), 4.125 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist: 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

New and Material Evidence:

In July 1993 and July 1995  rating decisions, the RO denied the Veteran's claim for service connection of his PTSD.  The Veteran appealed theses denials to the Board, and in a January 1999 decision, the Board denied the Veteran's claim for entitlement to service connection of his PTSD.  In its denial, the Board found there was no credible corroborating evidence of an in-service stressor, which accounted for the Veteran's current symptomatology.  Following this January 1999 Board denial, the Veteran did not initiate any appeal of the Board's decision, or submit a motion for reconsideration.  Therefore, the Board's January 1999 decision, which subsumes the prior AOJ decisions, is final.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  

The Veteran filed his current application to reopen his service connection claim for PTSD in August 2013.  During the present appeal, the RO considered whether there was new and material evidence to reopen the claim.  In a March 2014 rating decision, the RO reopened the Veteran's claim for service connection of his PTSD.  This March 2014 rating decision continued to deny the Veteran's claim for entitlement to service connection, because of a lack of sufficient evidence between an in-service stressor and the Veteran's current symptomatology.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2013, the Veteran sought to reopen his previously denied claim for service connection of his PTSD.  During the course of the appeal, the Veteran submitted new evidence including treatment letters from the New York Department of Veteran's Affairs PTSD Medical Clinic, the report from a March 2014 VA examination, as well as several statements submitted by the Veteran, and his representative. 

The Board finds the evidence received since August 2013 was not previously submitted to the VA before the January 1999 Board decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above the Veteran's claims were previously denied for failure to provide sufficient evidence that: (1) corroborates the presence of an in-service stressor event and (2) establishes a nexus between this in-service stressor and the Veteran's current symptomatology.  As such, if the new evidence is able to raise a reasonable possibility of substantiating the claimed in-service stressor and establish the presence of a nexus, the evidence will be considered material. 

The new evidence submitted with the Veteran's claim to reopen includes lay statement from the Veteran regarding his in-service stressor events and a March 2014 VA examination.  In statements submitted to the Board, the Veteran describes being the target of racially motivated harassment and threats to his life while serving during the Vietnam conflict.  See April 2014 Notice of Disagreement, September 2015 Statement in Support of Claim, and May 2014 Statement from Representative.  Additionally, in the March 2014 VA examination, the examiner opined that the Veteran's reported stressor is an "adequate" stressor to cause the Veteran's current PTSD diagnosis, and that his current symptoms are attributable to this stressor. 

As such, the Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the PTSD claim.  This new evidence addresses a requirement of service connection that was previously denied, specifically the failure to establish an in-service stressor and failure to establish a nexus between this in-service stressor and the Veteran's current symptomatology.  Therefore this new evidence is material and the Veteran's claim for service connection of PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for PTSD:

The Veteran contends his current PTSD diagnosis is the result of in-service harassment and threats of physical violence made by his fellow officers during his active duty service with the U.S. Navy, from October 1967 through September 1969.  See September 2015 Statement in Support of Claim.  The Veteran states he was subjected to additional harassments, in that his bed was repeatedly stripped of its sheets and pillows.  The Veteran has interpreted these actions as statements from his fellow shipmates that he was no longer welcome aboard the ship.  The Veteran further states he did not report these episodes of threats and harassment because he feared retribution by his fellow shipmates.  See Veteran's Stressor Statements dated October 1994 and July 2016; See also December 1993 DRO Hearing Testimony. 

The Veteran is now seeking service connection for his PTSD.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  As to the first requirement, of a medical diagnosis for PTSD, effective August 4, 2014, 38 C.F.R. § 4.125(a) requires a diagnosis which conforms to the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders).  However, prior to that date, the regulation required a diagnosis consistent with the DSM-IV.  Because the Veteran filed  his current claim prior to August 2014, in affording all benefit of the doubt to the Veteran, the Board finds a diagnosis under DSM-IV or DSM-5 shall fulfill the requirements of 38 C.F.R. § 4.125(a).

Furthermore, with regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

As for the existence of the claimed in-service stressor, the Board notes that VA regulations provide that if the veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  However, the Veteran's service treatment records do not reflect that he served in combat.  Although the Veteran was on active duty service during the Vietnam conflict and received the Vietnam Service Medal, his DD 214 does not list any medals indicating service in combat, and combat is not otherwise noted or suggested in his service personnel or medical treatment records.  Therefore, the evidence does not establish that the Veteran was exposed to combat during his active duty service, and 38 C.F.R. § 3.304(f)(2) does not apply.    

Rather, in the instant appeal, the Veteran's claim for service connection is predicated on his allegations of personal assault and harassment during his active duty service.  Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported.  As such, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b. (Change date May 1, 2015).  Therefore, VA cannot use the absence of service record documentation or lack of report of in-service assault to military authorities as evidence to conclude that a assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities;; mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).   

Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  That is, if service treatment records ("STRs") and service personnel records ("SPRs") contain no explicit documentation that personal trauma occurred, and alternative sources of evidence do not provide credible supporting evidence of personal trauma, VA should consider secondary evidence including evidence of behavioral changes around the time of, and after, the incident(s).  See VBA Manual M21-1, III.iv.4.H.4.d. (Change date May 1, 2015).  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Furthermore, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
 
The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs).  The VA itself has defined personal trauma very broadly.  Personal trauma for the purpose of VA disability compensation claims based on PTSD refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.  See VBA Manual M21-1, IV.ii.1.D.5.a. (Change date April 14, 2016).  

Lastly, for a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault or harassment.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  In fact, secondary evidence or behavior change evidence typically needs interpretation by a clinician in personal trauma claims.  The VA examiner should determine whether credible factual evidence of behavior changes demonstrated by the Veteran is consistent with the expected reaction or adjustment of a person who has been subjected to an assault.  See VBA Manual M21-1, III.iv.4.H.4.f. (Change date May 1, 2015).

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for PTSD.  The Veteran's service-treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, or sought any treatment for, symptoms of PTSD during his active duty service.  However, there are some mentions of behavioral issues within the Veteran's STRs.  For example, in July 1968, there is a recommendation that the Veteran be "transferred" because he "cannot adjust."  The Veteran was subsequently transferred to another ship.  At his December 1993 DRO hearing, the Veteran testified he was transferred from the USS Cogswell to the USS McKean.  Furthermore, prior to this transfer, the Veteran reported he sustained threats of physical violence from his shipmates.  See December 1993 Letter.  Specifically, the Veteran reported he was told that he would be thrown overboard.

Additionally, the Board notes the Veteran's lay statements and STRs suggest he used alcohol to help cope with stressors while in service.  During his June 1997 VA examination, the Veteran reported he rarely drank before he entered service.  However, during active duty service, the Veteran reported "he drank wherever possible."  To this end, there are several notations of "vomiting" within the Veteran's STRs.  Furthermore, after his separation from active service, the Veteran continued to drink heavily, and was diagnosed with an alcohol dependence problem beginning in 1969.  See November 1992 Psychological Assessment.  The Veteran's drinking impaired his ability to find a job, and he was additionally arrested for drunk driving in 1976.  See November 1992 Psychological Assessment.  The Veteran has subsequently been in remission from alcohol dependence.  

The Board finds the Veteran's transfer to another ship, in addition to the notations of his drinking problem, to be circumstantial evidence of behavioral changes during the Veteran's active duty service.  Furthermore, the Board finds this evidence could be interpreted as corroborative evidence of personal assaults and harassments made by the Veteran's fellow shipmates.  For corroboration in assault cases, what is required is that sufficient circumstantial evidence exists that the alleged assault may have a basis in fact.  The Board emphasizes that a stressor need not be corroborated in every detail. Pentecost, 16 Vet. App. at 128.  In the present case corroborative evidence of the alleged in-service physical assaults and harassments is circumstantial in nature, not definitive in nature

Moreover, following his separation from service, the Veteran sought to change his name to sound more "American."  See July 1994 Congressional Letter and Certification of US Naturalization. Throughout the pendency of his appeal, the Veteran reported being targeted because of his race and ethnicity. See September 2015 Statement in Support of Claim.  During the Veteran's March 2014 VA examination, the Veteran said he was the target of racial slurs.  Additionally, the Veteran said his fellow shipmates believed he was an enemy spy, because of his Asian ethnicity, and made threats to his life, specifically that he would be thrown overboard.  Therefore, the Board finds the Veteran's post-service name change, and reasoning for changing his name, adds additional circumstantial evidence which corroborates the Veteran's reports of in-service physical assaults and harassments. 

In finding that there is sufficient circumstantial evidence to corroborate the Veteran's alleged in-service stressors, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference unless it is clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds there is sufficient evidence to corroborate the Veteran's allegation of an in-service stressor. 

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  However, again, medical opinions in cases of personal assault for PTSD are exceptions to the general rule - as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor. 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  For assault stressors, the examiner can interpret the meaning of behavioral changes during service to determine if a sexual assault stressor did occur.  Id.  
 
In the present case, VA psychiatric and psychological records dated from 1992 to 2014 have rendered a current diagnosis of PTSD.  Most recently, the examiner in a March 2014 VA examination found the Veteran had PTSD.  Therefore, the diagnosis of PTSD is not currently in dispute.  

However, the Board is aware that the record contains negative opinion statements, which find no "credible" diagnoses for PTSD.  For example, the examiner in an April 1992 VA examination opined the Veteran's symptoms were not consistent with PTSD.  Despite the Veteran's "significant PTSD questionnaire score," the examiner opined the Veteran's overall responses did not warrant a PTSD diagnosis at that time.  In this regard, the VA notes that this exam was conducted prior to November 1996, the date when VA regulations were amended to adopt the fourth edition of the DSM. 38 C.F.R. § 4.130 (1997).  Therefore, this examination and diagnosis were based on the DSM-III, which required more severe "stressors" to support a diagnosis of PTSD.  

Under the DSM-III, a stressor which would support a PTSD diagnosis were described as "an event that is outside the range of usual human experience."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 250 (3rd ed. rev. 1987)(DSM-III-R).  In contrast, under the DSM-IV, a stressor which supports a diagnosis of PTSD is described as "expos[ure] to a traumatic event in which he experienced, witnesses, or was confronted with actual or threatened death or serious injury." AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 424 (4th ed. 1994)(DSM-IV).  

When regulations are changed during the pendency of an appeal, the Veteran is entitled to a decision on the claim under the criteria most favorable thereto.  See Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting from Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991);  See also Baker v. West, 11 Vet App. 163, 168 (1998).  As such, the Veteran is entitled to have the sufficiency of his stressor assessed under the DSM-IV and therefore less weight is given to this April 1992 VA examination and opinion.  

For the same reasons discussed above, the Board gives little weight to a December 1992 VA outpatient treatment record.  Specifically, this evaluation concludes with the examiner stating that there is "no evidence for PTSD."  As discussed above, this assessment is based upon the criteria as outlined in the DSM-III.  Furthermore, the Board notes that this examiner's conclusion is entitled to less weight when it is considered in conjunction with other treatment records that do find sufficient credible evidence to support a PTSD diagnosis.  For example, during a November 1992 examination, the Veteran is diagnosed with PTSD.  Additionally, the Veteran was awarded Social Security Disability based upon his PTSD symptoms.  See September 1997 Social Security Award Letter.  In a February 1998 letter, a specialist medical opinion from the Veteran's Health Administration ("VHA") found the Veteran had sufficient symptoms to support a diagnosis for PTSD.  See February 1998 VHA Letter.  Therefore, the Board finds the bulk of medical evidence supports a diagnosis for PTSD. 

But more importantly, with regard to a nexus, the Board finds VA and private medical opinions of record assess that the Veteran sustained physical assaults and harassments while in service, and that these stressors are the proximate cause of his current PTSD symptomology.  In particular, the Board finds the Veteran's early psychological treatment records reflect a positive nexus between his diagnosis and service in Vietnam.  For example, a November 1996 letter from the New York Department Veterans Affairs Medical Center, PTSD Clinic, reports the Veteran sustained "significant psychological trauma" while serving in Vietnam.  A subsequent letter, dated December 1996, elaborates on the Veteran's trauma as being the target of "several incidents of racial/ethnic mistreatment related to his Asian background on active duty."  This December 1996 letter further describes that the Veteran's life was threatened by his fellow shipmates.  Additionally, a June 1997 clinic letter, states the Veteran suffers from "profound interpersonal withdrawal." 

Lastly, the Board finds the March 2014 VA examination and opinion provides probative evidence establishing a link between the Veteran's current PTSD symptoms and his in-service stressors.  Specifically, the VA examiner opined that "in this psychologist's opinion, the Veteran meets the DSM-V criteria for PTSD, which is at least as likely as not caused by the in-service stressor of having his life threatened repeatedly by fellow shipmates who threatened to throw him overboard."  As noted above, the Board finds that a diagnosis under the DSM-V criteria shall fulfill the requirements of 38 C.F.R. § 4.125(a).  Moreover, the VA examiner opined that the Veteran's reports of life-threatening harassment and discrimination based upon his Asian ethnicity is consistent with the reports and experiences of many Asian Americans who served in the US Armed Forces during the Vietnam War, particularly if they were stationed within the Vietnam theater. The examiner concluded that this stressor is adequate as a stressor for PTSD, and that the Veteran's current PTSD symptoms are attributable to this stressor.

The RO had previously denied this claim and given the opinion of this March 2014 VA examiner little weight.  In their reasoning, the RO stated that while an examiner is qualified to make a diagnosis of PTSD, the examiner is not qualified to verify whether the claimed stressor occurs.  See April 2014 Statement of the Case.  However, the Board notes that the regulations specifically allow for the VA to submit any and all medical evidence to an appropriate "mental health professional for an opinion, as to whether [the medical evidence] indicates that a personal assault occurred."  See 38 C.F.R. § 3.304(f)(5) emphasis added.  As such, the Board finds any reliance on this reasoning to be flawed, and further finds the March 2014 VA examiner's opinion as to the occurrence of the Veteran's claimed stressor is entitled to significant probative weight.  Overall, the above VA examination and medical opinion was thorough, supported by a detailed explanation, and considered the Veteran's history and relevant longitudinal complaints.  

Therefore, given the law and the medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection of an acquired psychiatric disorder, including PTSD, is reopened, and to this extent, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for an acquired psychiatric disorder, including PTSD, is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


